In debt, the defendant pleaded an accord with the plaintiff, but did not plead by satisfaction. Issue joined on the accord and found for the plaintiff. JONES, J. He shall have judgment. But if it had been *Page 668 
found for the defendant there should have been a repleader. Quaere, whether now, after the statute, the plaintiff should not be barred.
There were only 33 jurors returned, and it did not appear that a tales
was awarded. JONES, J., held this did not differ from Gardner's case; 5 Rep., and it is well.